Citation Nr: 0031546	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-04 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bowel incontinence.

2.  Entitlement to service connection for urinary 
incontinence.

3.  Entitlement to service connection for bilateral vitreous 
detachment, scintillating scotomata, photopsia.

4.  Entitlement to service connection for neurogenic pruritus 
of the left foot and groin area.

5.  Entitlement to service connection for impotence.

6.  Entitlement to an increased rating for chronic left 
epididymitis/orchitis, currently evaluated as 20 percent 
disabling.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1988 to 
January 1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (hereinafter Court) has 
held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Bowel incontinence is attributable to service.

2.  Urinary incontinence is attributable to service.

3.  Bilateral vitreous detachment, scintillating scotomata, 
and photopsia were not manifest during active service.

4.  Impotence has not been demonstrated post-service.

5.  Service connection for tinnitus was denied in a July 1993 
rating decision.  The appellant did not appeal.

6.  The evidence submitted in support of the petition is 
cumulative.


CONCLUSIONS OF LAW

1.  Bowel incontinence was incurred during service.  38 
U.S.C.A. § 1110 (West 1991).

2.  Urinary incontinence was incurred during service.  38 
U.S.C.A. § 1110 (West 1991).

3.  Bilateral vitreous detachment, scintillating scotomata, 
and photopsia were not incurred during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

4.  Impotence was not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303, 3.310 (2000).

5.  The July 1993 rating decision denying service connection 
for tinnitus is final.  New and material evidence sufficient 
to reopen the claim has not been received.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156, 20.200, 
20.201, 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims:

The appellant is service connected for a peripheral 
neuropathy of unknown etiology involving all four 
extremities.  He contends that he has bowel incontinence, 
urinary incontinence, bilateral vitreous detachment, 
scintillating scotomata, neurogenic pruritus of the left foot 
and groin area, and impotence due to the peripheral 
neuropathy.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

With chronic disease shown as such in service or within the 
presumptive period, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2000).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Except as where specifically noted below, the VA has met the 
duty to assist this claimant in developing all facts 
pertinent to his claim for benefits under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 2000)(Veterans Claims 
Assistance Act of 2000).  All duties owed the appellant have 
been fulfilled in this appeal in light of the fact that 
sufficient evidence has been developed to grant the benefits 
sought or there is no indication of outstanding relevant 
evidence or no indication of current disability or 
association to service.  VA examinations were conducted and 
the examination reports associated with the claims folders.  
Notice was provided to the appellant of required information 
and evidence in the Statement of the Case.  Furthermore, 
there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of his entrance examination in December 1987, the 
appellant's gastrointestinal, genitourinary, eyes and skin 
were normal.

The Medical Evaluation Board summary dated in October 1990 
indicated that the appellant had been in good health until 
October 1989 when he noted a tingling sensation in his right 
hand.  After extensive testing, no definitive etiology has 
been offered for a diagnosis of peripheral neuropathy.  He 
was referred to the Physical Evaluation Board.  He was placed 
on the Temporary Disability Retirement List in January 1991.

A VA examination was conducted in April 1992.  The appellant 
complained of loss of sensation during urination, loss of 
sensation during ejaculation, burning and itching in the left 
foot, and seeing occasional bright pinpoint lights.  On 
examination of his eyes, his extraocular eye movement was 
normal.  His pupils reacted and accommodated to light.  The 
fundi were normal and he was nearsighted.  His peripheral 
vision was normal.  He had a neurological disorder with 
multiple subjective symptoms and minimal objective 
neurological findings.

A neurological evaluation was conducted in April 1992.  The 
appellant reported burning dysesthesia in the feet 
bilaterally.  He had difficulty ascertaining when he had 
finished voiding.  On examination he had evidence of 
peripheral neuropathy with etiology unknown.

VA Medical Center records from June 1992 diagnosed 
hypertension and indicated that it might be playing a role in 
the appellant's visual and auditory complaints.  In a 
separate note he reported white spots in his eyes.

A neurological evaluation was conducted in October 1992.  The 
appellant had scintillating scotomata in both eyes.  He had 
some decreased sensation with urination and defecation.  He 
could get an erection but not feel ejaculation.  After 
examination, the overall impression was of an unexplained 
sensorimotor polyneuropathy with intermittent clinical 
symptoms.  The only thing that was clinically demonstrated 
was a mononeuropathy in the left peroneal nerve and sensory 
neuropathy in the feet.

An examination as part of the Temporary Disability Retirement 
List protocol was conducted in February 1993.  In interim 
history, it was reported that the appellant had problems with 
scintillating scotomata in both eyes.  He reported decreased 
sensation with urination and defecation.  He was able to 
achieve an erection but could not feel ejaculation.  He had 
burning in the bottom of his feet all of the time.  The 
symptoms that had changed since his Medical Evaluation Board 
were the increased pain in the groin region and well as the 
ejaculatory, urinary and defecation dysfunction.  Idiopathic 
generalized polyneuropathy with focal mononeuropathy was 
diagnosed.

An eye examination was conducted in February 1993.  A history 
of peripheral neuropathy was noted.  The appellant reported 
very intense pinpoint photopsia for about 2 weeks.  The 
record indicated, "contributed to peripheral degen [sic] 
neuropathy."  The right eye had significant floater.

The appellant was retained on the Temporary Disability 
Retirement List at the conclusion of the Physical Evaluation 
Board proceedings in March 1993.  He was diagnosed with 
idiopathic generalized polyneuropathy with focal 
mononeuropathy and right foot drop.

A VA urology examination was conducted in May 1993.  The 
appellant indicated he was voiding without difficulty and had 
no other urologic problems.  He was sexually active.  On 
neurologic examination he reported numbness involving his 
right groin region.  He had poor sensation referable to 
urination and defecation that hindered his ability to detect 
when he was finished.  He complained of floaters in both 
eyes.  Mild sensory/motor polyneuropathy of unknown etiology 
was diagnosed.  The overall constellation of symptoms were 
somewhat mild but disabling.

A VA neurological examination was conducted in December 1993.  
He had a previous scotoma in one of his eyes and complained 
of sensory changes in his groin area and penis.  On 
examination, multiple peripheral nerve deficits involving the 
extremities were found.

An examination as part of the Temporary Disability Retirement 
List protocol was conducted in August 1996.  The appellant 
continued to have scintillating scotomata in both eyes.  He 
had no sensation with urination and had some decreased 
sensation with defecation that led to 2-3 episodes of bowel 
incontinence per week.  He was able to obtain an erection and 
maintain it for penetration but had no ejaculation.  He 
admitted to neurogenic pruritus in his groin and also the 
third through fifth digits of his left foot.  After 
examination, his condition was said to have worsened since 
his initial Medical Evaluation Board.  New developments were 
progressive ejaculatory and defecation dysfunction.  The 
diagnoses were: 1) Idiopathic generalized polyneuropathy with 
focal mononeuropathy; 2) chronic left epididymitis, 
testalgia; 3) ophthalmic floaters bilaterally.  His case was 
forwarded to the Physical Evaluation Board.  In August 1996 
he was found physically unfit for service, and permanent 
disability retirement was recommended for idiopathic 
generalized polyneuropathy with right foot drop with 
intermittent urinary and fecal incontinence.  There was 
compelling evidence to support a finding that left 
epididymitis, testalgia and ophthalmic floaters had developed 
while the appellant was on the Temporary Disability 
Retirement List and were therefore not compensable.

A VA eye examination was conducted in May 1997.  The 
appellant complained of seeing things floating around in his 
eyes and of flashes of light for three years.  The history of 
a peripheral neuropathy was noted.  Posterior vitreous 
detachment in both eyes was found on examination.  His visual 
perception problems could not be explained since his ocular 
structures were all within normal limits.  In the May 1997 
neurological examination, the appellant complained of 
numbness in his abdomen and loss of bladder control when he 
sat down.  A sensory motor polyneuropathy involving the upper 
and lower extremities was diagnosed.

Bowel incontinence.
Urinary incontinence.

The evidence supports the claim for service connection for 
bowel and urinary incontinence.  The findings made by the 
Physical Evaluation Board in August 1996 included 
intermittent urinary and fecal incontinence that was 
associated with idiopathic generalized polyneuropathy.  This 
finding is a line of duty finding.

In line of duty means an injury or disease incurred or 
aggravated during a period of active service unless such 
injury or disease was the result of the veteran's own willful 
misconduct or abuse of alcohol or drugs.  A service 
department finding that injury, disease or death occurred in 
line of duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
the VA.  38 C.F.R. § 3.1(m) (2000).

In the absence of any evidence of willful misconduct on the 
part of the appellant, the finding made by the Physical 
Evaluation Board in August 1996 is binding on VA, and 
therefore the evidence supports the claim.  Furthermore, 
there is no competent evidence that clearly rejects the 
findings.


Bilateral vitreous detachment, scintillating scotomata, 
photopsia.

The preponderance of the evidence is against the claim.  
Although bilateral vitreous detachment, scintillating 
scotomata, photopsia have been shown post-service, they were 
not noted, complained of or diagnosed in service, and no 
competent opinion links them to service.  No eye 
abnormalities were indicated until the VA examination in 
April 1992, and no abnormal objective findings regarding the 
eyes were made at that time. 

In June 1992 it was indicated that the appellant's 
hypertension might be playing a role in his visual 
complaints.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2000).  However, the 
appellant is not service connected for hypertension.  

The Board has considered whether the eye diagnoses are a 
subsequent manifestation of inservice chronic peripheral 
neuropathy, and has noted that the February 1993 record 
suggested some relationship between photopsia and peripheral 
neuropathy.  However, this medical record is unclear, and 
suggests a relationship in reverse, that photopsia 
contributes to peripheral neuropathy.  In August 1996, there 
was a service department finding that ophthalmic floaters 
had developed after service.  They were not attributed to 
peripheral neuropathy either.  This negative finding is not 
binding, however, since it directly examines the issue at 
hand it is assigned significant probative value.  More 
probative in the Board's consideration is the May 1997 
examination because it directly addresses the question of a 
relationship between peripheral neuropathy and his eye 
complaint(s).  Although peripheral neuropathy was noted in 
history, his ocular structures were normal and there was no 
conclusion that peripheral neuropathy explained his 
complaints.  The negative evidence that indicates there is 
no link outweighs the incomplete statement that merely 
suggests some connection between photopsia and peripheral 
neuropathy.  There is no competent evidence that links 
bilateral vitreous detachment or scintillating scotomata to 
service or to service connected peripheral neuropathy.  
Therefore, service connection is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

The duty to assist the appellant in the development of this 
claim under 38 U.S.C.A. § 5102, 5103, 5103A5103A (West 1991 & 
Supp. 2000)(Veterans Claims Assistance Act of 2000) has been 
met.  All relevant evidence adequately identified has been 
obtained and VA examinations have been conducted.  Sufficient 
evidence was developed for a decision to be made and thus a 
new VA examination is not warranted.  The appellant was 
notified of the evidence necessary to substantiate the claim 
in the Statement of the Case issued in February 1999.

Impotence.

The preponderance of the evidence is against the claim for 
service connection for impotence.  Impotence has not been 
diagnosed post-service.  The medical evidence reiterates the 
appellant's assertions that although he has decreased 
sensation during ejaculation, the appellant is able to 
maintain an erection.  A medical examination or other 
medical evidence that shows that the veteran currently 
suffers from a claimed disability is a fundamental 
prerequisite for establishing service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent proof of 
a present disability there can be no valid claim.

The duty to assist the appellant in the development of this 
claim under 38 U.S.C.A. § 5102, 5103, 5103A (West 1991 & 
Supp. 2000)(Veterans Claims Assistance Act of 2000) has been 
met.  All relevant evidence adequately identified has been 
obtained and VA examinations have been conducted.  The 
appellant was notified of the evidence necessary to 
substantiate the claim in the Statement of the Case issued in 
February 1999.


New and material evidence claim.

Service connection for tinnitus was denied in July 1993 on 
the basis that although the appellant had tinnitus, there was 
no evidence of tinnitus in service, linking tinnitus to 
service, and no evidence linking tinnitus to a service 
connected disability as a secondary condition.  The appellant 
was advised of this decision in August 1993 and did not 
appeal.  The instant appeal stems from a September 1997 
rating decision that found new and material evidence had not 
been submitted to reopen the claim for service connection for 
tinnitus.

A determination on a claim by the agency of original 
jurisdiction or which the claimant is properly notified is 
final if an appeal is not perfected as prescribed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  
The July 1993 rating decision is final.

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2000).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  The Board may proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5102, 5103, 5103A (West 1991 & Supp. 
2000)(Veterans Claims Assistance Act of 2000) has been 
fulfilled.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The evidence before the RO at the time of the July 1993 
rating decision is summarized as follows:

Tinnitus was not diagnosed in service.  Service medical 
records indicated that the appellant was not routinely 
exposed to hazardous noise (audiogram April 1988).

An original claim submitted in February 1991 which did not 
claim service connection for tinnitus.

An April 1992 VA examination in which the appellant's ears 
were normal and tinnitus was not complained of or diagnosed.  
Tinnitus was not diagnosed in a separate April 1992 
neurological examination.

VA Medical Center records from June 1992 diagnosed 
hypertension and indicated that it might be playing a role in 
the appellant's auditory complaints.  In another note, the 
appellant complained of the sound of thunder in his ears.

An examination as part of the Temporary Disability Retirement 
List protocol was conducted in February 1993.  In interim 
history, the appellant had problems with tinnitus.

The evidence associated with the claims folder in relation to 
service connection for tinnitus since the July 1993 rating 
decision consisted of an examination as part of the Temporary 
Disability Retirement List protocol from August 1996 in which 
the appellant continued to complain of tinnitus.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The Board also believes that the reasons 
for the prior denials must be considered.  In July 1993, 
tinnitus had not been diagnosed in service and although the 
appellant was complaining of tinnitus, no competent examiner 
had attributed it to service or to service connected 
peripheral neuropathy.  One examiner had tentatively 
attributed it to hypertension, for which the appellant was 
not service connected.  In other words, competent evidence of 
tinnitus in service, or competent evidence attributing 
tinnitus to service or to service connected peripheral 
neuropathy had not been presented.

The evidence submitted since the prior final denial does not 
cure the evidentiary defects that existed at the time of the 
July 1993 rating decision.  The appellant continues to 
complain of tinnitus, however no competent evidence that 
attributes it to service or to service connected peripheral 
neuropathy has been presented.  Since the evidence submitted 
does not cure any of the evidentiary defects present in July 
1993, it is not new and material.  The evidence submitted is 
cumulative of the evidence present in July 1993, that is, the 
appellant's competent assertion that he has sounds in his 
ears characterized by examiners as tinnitus.  The fact that 
he previously had tinnitus had been accepted.  Evidence that 
tends to corroborate a previously established fact is 
cumulative.  New and material evidence is by definition, not 
cumulative of that which is already in the record.  
Therefore, the evidence submitted in support of the 
appellant's petition to reopen his claim for service 
connection for tinnitus is not new and material and his 
petition is denied.


ORDER

Service connection for bowel incontinence is granted.  
Service connection for urinary incontinence is granted.  
Service connection for bilateral vitreous detachment, 
scintillating scotomata, and photopsia is denied.  Service 
connection for impotence is denied.  The petition to reopen 
the claim for service connection for tinnitus is denied.


REMAND

Neurogenic pruritus of the left foot and groin area.

In the August 1996 Temporary Disability Retirement List 
examination, the examiner stated that the appellant admitted 
to "neurogenic pruritus" in his groin and left foot areas.  
This statement suggests that the complaint as recorded was 
more than a report of lay history, but that the examiner was 
contributing diagnostic expertise in recording the 
appellant's complaints.  In light of the fact that the 
appellant is service connected for peripheral neuropathy, the 
fact that his complaints were characterized as "neurogenic" 
suggests a relationship between his service connected 
disability and this post-service diagnosis, and further 
development is necessary as the evidence suggests that his 
complaints may be associated with service.


Increased rating claim.

The appellant contends that his service connected chronic 
left epididymitis/orchitis, currently evaluated as 20 percent 
disabling, is more disabling than currently evaluated.  This 
appeal stems from a September 1997 rating decision that 
confirmed and continued the 20 percent evaluation.

The RO has rated this disability as cystitis because of the 
appellant's primary complaints of dribbling of urine and 
pain.  It was rated by analogy to the closest related disease 
or injury which addresses not only the functions affected but 
the anatomical location and symptomatology involved.  
38 C.F.R. § 4.20 (2000).  The schedule for rating 
disabilities directs evaluation of cystitis as a voiding 
dysfunction.  38 C.F.R. § 4.115b; Diagnostic Code 7512 
(2000).  The criteria for rating chronic epididymo-orchitis 
directs rating as for urinary tract infection.  38 C.F.R. 
§ 4.115b; Diagnostic Code 7525 (2000).  In light of the fact 
that the Board has granted service connection for urinary 
incontinence, we cannot proceed to evaluate whether the 
appellant's service connected chronic left 
epididymitis/orchitis warrants a higher evaluation without 
first permitting the RO to assign the evaluation for the 
service connected urinary incontinence which will necessarily 
address his urinary symptomatology.

The Board notes the appellant's request that his appeal not 
be remanded.  However, the Board cannot proceed to evaluate 
these appeals before the duty to assist a veteran is 
fulfilled.

Accordingly, this issue is REMANDED for the following 
development:

1.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination.  The examiner should address 
whether neurogenic pruritus in the groin 
and left foot areas is proximately due to 
or the result of service-connected 
peripheral neuropathy.

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
RO has duties.  Pursuant to 38 C.F.R. 
§ 3.655, when a claimant fails to report 
for an examination in scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
claimant pursuing an original, reopened 
or claim for an increase without good 
cause fails to report for examination, 
the claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The RO must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  The 
Remand serves as notice of the 
regulation.

3.  The RO should determine the 
disability evaluation for service 
connected urinary incontinence, determine 
whether this affects the evaluation for 
service connected chronic left 
epididymitis/orchitis, and return the 
appeal to the Board.  The RO is free to 
determine from the appellant if he 
continues to disagree with the assigned 
evaluation for service connected chronic 
left epididymitis/orchitis after these 
assignments are made before returning the 
appeal to the Board.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 16 -


